 LOCAL294, TEAMSTERS117Local.294, international Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandEastern New York Construction Employers,Inc. and Local 106, International Union of Operat-ing, Engineers,AFL-CIO;Locals 190,157 and 452,Laborers InternationalUnion-of North America,AFL-CIO;Albany,Schenectady,Troy andVicinityDistrict-Council of Carpenters; Local 12, Interna-tional Association of Bridge, Structural and Orna-mental,Ironworkers,AFL-CIO;and Locals 6, 16, S,61, 67,10 and 77, Bricklayers,Masons,-Plasterers,Marble,Tile and Terrazzo Workers InternationalUnion,AFL-CIO. Case 3-CD-360July 19, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, ANDKENNEDYThis is a proceeding under Sectjpn 10(k) of theNational Labor Relations Act, as amended, followingchargesfiled-by the Eastern New York ConstructionEmployers, Inc.," alleging that Local 294, Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America,2 has violatedSection 8(b)(4)(D), of the Act. A duly scheduledhearing washeld before Hearing Officer Paul E. Weilon April 26 and 27,1971.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Association, Local 294, and Local 106, Interna-tional,Union, of Operating Engineers, AFL-CIO,sappeared at the hearing and were afforded a fullopportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence on theissues.The remaining,labor organizations named inthe notice of hearing did not appear at the hearing orotherwise.Certain letters and telegrams from theother labor organizations purporting, to state theirdisinterestin the proceedings or in the work which isin issue hereinwere received in evidence.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.Upon the entire record4 in this case including the1Hereinafter referred to as the Association.2Hereinafter referred to asLocal 294 orthe Teamsters.¢Hereinafter referred to as the OperatingEngineers.IThe Association's motion to correct the record insofar as it incorrectlystates the name of Teamsters BusinessAgent Anthony Carusone is herebygranted.brief of the Association and the letter brief of Local294, the Board makes the following findings:1.THE BUSINESS OF THE ASSOCIATIONThe parties stipulated to the following facts: TheEastern New York Construction Employers, Inc., isan organization of employers in the building andconstruction industry including various employers inand around the city of Albany and eastern New York.The Association exists in part for the purpose ofengaging in collective bargaining with labor organiza-tions on behalf of its members and on behalf ofnonmembers who have designated it as their collec-tive-bargaining representative. Members of the Asso-ciation, and nonmembers who have designated it astheir representative for the purpose of collectivebargaining, annually do business in interstate com-merce in excess of $500,000.We find that theAssociation is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwilleffectuate the policies of the Act to assertjurisdiction herein.U. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that the Respon-dent, the Operating Engineers, and each of thevarious potential intervenors named in the notice ofhearing are labor organizations within the meaning ofSection 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe State of New Yorkhas ahuge' constructionproject underway on approximately 100 acres of landin the business district of Albany, New York. Theproject is commonly known as the South Mall project.For some time the assignment of the work of fuelingconstruction- equipment at the site has been a-contestedissue. In1967,theBoard issueda Decisionand -Determination of Disputes in which it awardedthe aspects of the fueling operation-involved'in thatproceeding to ' employees represented by the Operat-ing Engineers as against the claims of Local 294.Awarded to employees represented by the OperatingEngineers was the fueling of construction equipment,including driving rigs, truck cranes and portablewelding machines, by fuel delivery, by truck hose, andby portable drums andcans.After the Board'sdecision the Teamsters continued in negotiations to5- 165NLRB348. In a subsequent proceeding the Board found thatLocal 294 hadengaged in conduct violating 8(b)(4)(1) and (ii) in itscontinuingefforts toobtain assignmentof the workto the employees itsrepresents.Local 294,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,180 NLRB No. 75.192 NLRB No. 22 118DECISIONSOF NATIONAL LABORRELATIONS BOARDpursue its claim to fueling, of construction equipment,including the work awarded to employees representedby the Operating Engineers, with the Association. Theresultwas the inclusion of a provision in theTeamsters' I 967 contract with the Association provid-ing a 50-cent-per-hour premium above normal wageswhen a teamster did not handle the fuel nozzle fromthe fuel tank. Upon the expiration of that agreementin 1970, the parties negotiated a new contract whichprovided a wage rate for a teamster handling the fuelnozzle. For a time thereafter, the parties continued ineffect the 50-cent provision. However, in early 1971the Teamsters filed, grievances against certain of theemployers party to the contract claiming the entirefueling operation.Pursuant to the collective-bargaining agreement agrievance meeting was called to dispose of the Team-sters' grievance. Present at the meeting, in additionto the Teamsters, were representatives of South: MallConstructors,DICConcreteCorporation,andFoster-Lipkin Construction Company; all parties tothe contract. At that meeting the Teamsters claimedthat employees it represents should handle all fuel-ing at the jobsite including carrying the fuel to theequipment., Its claim extended to carrying 5-galloncans of fuel obtained from 55-gallon storage drumsto wherever it was needed. The Association indicatedthat the Operating Engineers claimed the fueling ofequipment operated by the employees they represent,and took the position that the assignments wouldcontinue as they were in the past; that is, the craftoperating the equipment would fuel it.The grievance committee ruled on March 11, 1971,that,, according to the intent of the collective-bargain-ing agreement between the Association and Local294, all on-site fueling, from a fuel truck includingnozzle shall be handled by the teamster fuel truckdrivers.The grievance committee considered theTeamsters' claim as to the transporting of fuel towherever it was needed, but was unable to reach adetermination as to this claim. Thereafter, on Marchthe construction gates at the South Mall project. Thepicket signs on each gate contained the same wordingexcept for the insertion of the appropriate employer'sname. - The signs read "Strike . . . (the Employer'sname) . . . failed to abide by decision of the jointboard." Picketing continued until March 22, 1971. Ameeting was held by the Association on March 15,1971, in an attempt to resolve the issues causing thepicketing. Present were representatives of the Associ-ation, Teamsters, and South Mall Constructors. Inthatmeeting, the Teamsters claimed any and allfueling.The employers present agreed that the, fuelsThe Charging Party has moved to amend the notice of hearing toinclude this work. The Hearing Officer refused to grant this motion. It hastruck was the work' of Teamsters;' but obtaini`iig: offuel, and actual fueling' of all construction equipmentwas assigned and belonged to the craft Operating theequipment.At a meeting in the-office of the New°`YorkStatesubject of fueling was again discussed."Present wererepresentatives of most of the various labor unions,including the Operating Engineers and Teamsters. Noemployers were present. Mr. Harry Livingston;' LaborRelations Consultant Office of `General Services NewYork State, testified that at that meeting there was ageneral feeling that the teamsters were to bring` thefuel to the site and handle the nozzle, including boththe fuel being put into the storage tank and fuel thatwent directly from the truck into the `equipment. Hefurther testified that a majority of the unions present,with the exception of the Operating Engineers, agreedwith the Teamsters that the teamsters would bring fuelfrom the storage equipment to the equipment and thattheoperatorwould then place the fuel in theequipment.However, Mr. Ralph E. Cataldo, presi-dent and assistant business representative of Local190 of the Laborers, testified that there had' alwaysbeen an understanding between Local 294-and Local190 that the ' teamsters would get the fuel ""there."However,when he further described-. what theteamsters would do he stated that the teamsters wouldbring the fuel to a storage area and that the laborerswould then go to the, particular area and pickup thefuel in , order to fuel their equipment ras well as theequipment of the carpenters and masons.B.Work in DisputeThe Teamsters acknowledged ' that they initiallyclaimed the entire process of fueling the equipment.However, they have now modified 'their claim' toinclude only delivery of 'the fuel to the actual locationof the work. They acknowledge that the actual fuelingof the machines is the work of the craft using suchmachines with the exception of those machines` whichare fueled directly from the truck. The actual deliveryof the fuel to the construction site by the use of'trucks,including the placing of the fuel in the storage tanks `ordirectly into equipment, is not involved in ' thisproceeding.6C.Contentions of the PartiesThe Association and the Operating Engineerscontend that the employer assignment of the work offueling the equipment including the obtaining of fuelfrom storage areas should be- assigned to the craftoperating the machines for the, following ° reasons:renewed that motion before the Board. The motion is hereby denied. LOCAL 294,TEAMSTERSarea practice, efficiency and economy of operations,and employer assignment.The Teamsters contends the work should beassigned to employees whom it represents because ofthe following factors: area practice and contractrequirements.D:The Applicability of the StatuteThe charge, which was duly investigated by theRegionalDirector, alleges a violation of Section8(b)(4)(D) of the Act._ The Regional Director wassatisfied upon the basis of such investigation thatthere was reasonable cause to believe that a violationhad been committed and therefore directed- that ahearing beheld in accordance with Section 10(k) ofthe Act. On ' the basis of the entire record, includingthe Teamsters picketing during March 1971allegingthat the employers represented by the Associationwere, failing tomeet the terms of the grievancecommittee award of work to the teamsters, we findthat there is reasonable cause to believe that aviolation of the Act had occurred and that the disputeis properly before the Board for determination.E.TheMerits of the DisputeAs the Board stated in J. A.Jones Construction Co., 7we shall determine the appropriate assignment of thedisputed work and in each case present a resolutionunder Section 10(k) of the Act only after taking intoaccount and balancing all relevant factors.1.Employer preferenceThe employers had assigned the work in disputehere to the crafts who operate the equipmentinvolved. The Association prefers an award to theseemployees. This factor favors an award to the craftoperating the equipment involved.2.Industry and area practiceThe evidence presented tends to show that prior tothe Teamsters claim, the practice was for employeesusing the equipment to fuel their own equipmentincluding the obtaining of the fuel from the storagearea. In particular, the Operating Engineers presentedevidence which established that all of the equipmentwhich was operated by an operating engineer wasfueled by the operator, including the obtaining of fuelfrom the storage area. A Laborers representativetestified that the employees it represents operated in asimilarmanner and that employees it representsobtain the fuel for the masons and carpenters. TheTeamsters claim of area practice is based on the119assertion that the other unions, with the exception ofthe"Operating Engineers,' have "acquiesced in itsclaims.However, it is not clear from the record thatthat is the case as Laborers president and assistantbusiness agent testified that the' Laborers agreed onlythat the Teamsters"would bring the fuel to the storageareas and that the fuel would be obtained from thestorage areas by the craftsIinvolved. This factor favorsan award to the craft operating the equipmentinvolved.3.ContractThe Teamsters bases its claim for the workprimarily on its claim that its contract with theAssociation requires such an award. Neither thatcontract nor the Association's contract with any `ofthe other unions specifically sets forth who is tohandle the disputed work. The Teamsters contractwith the Association does contain a. wage rate for"fuel truck on the site (including nozzle)," which theTeamsters claims amounts to award of the work toemployees it represents.However, the grievancecommittee was only able to agree that the provisionsrequired an award of fueling from the truck intostorage tanks and directly into the vehicle from thetruck.We find that this factor favors none of theinterested unions as their contracts do not clearlycover the disputed work.4.Efficiency and economy of operationsThe evidence indicates that either employeesrepresented by the Teamsters or the craft operatingthe machines involved could perform the disputedwork without loss of time on the job. However, to theextent that some of the employers do not presentlyemploy teamsters they would be required to hire suchemployees for what would in some cases be workwhich requires a relatively small percentage of theworking day. To the extent this factor favors eithergroup of employees, we find that it favors theassignment of the work to the craft operating theequipment.ConclusionsIn each case where a factor favored the assignmentof the disputed work to one or the other group ofemployees,we have found that it favored theassignment of the work to the craft employeesoperating the equipment. Thus, on this record we canfind no compelling reason for disturbing the employ-ers'assignment of the work. Accordingly, we shalldetermine the existing jurisdictional dispute by7 International Associationof Machinists, Local No. 1743, AFL-CIO (J.A.JonesConstruction Co.),135 NLRB 1402. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDawardingthe work of delivering of the fuel to theactual locationof the work to the craft employeesoperatingthemachines rather than to employeesrepresented by the Teamsters. In making this determi-nation,we are assigningthe disputed work to the craftemployees operating the equipment and not to unionsthey are represented by or the members of thoseunions.8Our present determination is limited to theparticular dispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Membersof the various crafts employed byemployers who are members of or represented by theEastern New York Construction Employers, Inc., areentitled to obtain the fuel from storage areas for theBNor is this award to be taken as affecting the practice of havingemployees represented by the Laborers obtain fuel for equipment operatedequipment they operate at the South Mall Construc-tion project.2.Local 294, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requireemployers who are members of or represented by theEastern New York Construction Employers, Inc., toassign such work to employees represented by it.3.Within 10 days from; the idate ^of !this, Decisionand Determination of Dispute, Local 294, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, shall notify theRegional Director for Region 3, in writing, whether ornot it will refrain from forcing or requiring employerswho are members of or represented by the EasternNew York Construction Employers, Inc., by meansproscribed by Section 8(b)(4)(D) of the Act to assignthe work awarded above in a manner inconsistentwith the above determination.by employeesrepresentedby other unions.